UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 ANNUAL FILING (Amendment No. “”) MetroPCS Communications Inc. (NAME OF ISSUER) Common Stock (TITLE CLASS OF SECURITIES) 591708102 (CUSIP NUMBER) 12/31/07 (DATE OF EVENT WHICH REQUIRES FILING OF THIS STATEMENT) CHECK THE APPROPRIATE BOX TO DESIGNATE THE RULE PURSUANT TO WHICH THIS SCHEDULE IS FILED: xRULE 13D-1(B) oRULE 13D-1(C) oRULE 13D-1(D) *THE REMAINDER OF THIS COVER PAGE SHALL BE FILLED OUT FOR AREPORTING PERSON'S INITIAL FILING ON THIS FORM WITH RESPECT TO THESUBJECT CLASS OF SECURITIES, AND FOR ANY SUBSEQUENT AMENDMENTCONTAINING INFORMATION WHICH WOULD ALTER THE DISCLOSURES PROVIDEDIN A PRIOR COVER PAGE. THE INFORMATION REQUIRED IN THE REMAINDER OF THIS COVER PAGE SHALLNOT BE DEEMED TO BE "FILED" FOR THE PURPOSE OF SECTION 18 OF THESECURITIES EXCHANGE ACT OF 1934 ("ACT") OR OTHERWISE SUBJECT TO THELIABILITIES OF THAT SECTION OF THE ACT BUT SHALL BE SUBJECT TO ALLOTHER PROVISIONS OF THE ACT (HOWEVER, SEE THE NOTES). CUSIP NO. 591708102 PAGE 2 OF 9 1.NAME OF REPORTING PERSON/EIN General Motors Investment Management Corporation 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP.* NOT APPLICABLEA o B o 3.SEC USE ONLY 4.CITIZENSHIP OR PLACE OF ORGANIZATION New York, New York 5.SOLE VOTING POWER SHARES0 6.SHARED VOTING POWER SHARES22,260,949 7.SOLE DISPOSITIVE POWER SHARES0 8.SHARED DISPOSITIVE POWER SHARES22,260,949 9.TOTAL BENEFICIALLY OWNED SHARES22,260,949 10. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* NOT APPLICABLE 11.
